DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 05/13/2021 was entered.
Amended claims 150-153 and 155-158 are pending in the present application.
Applicants elected previously the following species: (i) SEQ ID NO: 53; and (ii) 5-methyluridine.
Accordingly, amended claims 150-153 and 155-158 are examined on the merits herein with the above elected species.

Priority
The present application is a CON of US application with the Serial Number 16/523,558, filed on 07/26/2019, now US Patent 10,590,437; which is a CON of 15/670,639, filed on 08/07/2017, now US Patent 10,415,060; which is a CON of 15/487,088, filed on 04/13/2017, now US Patent 9,758,797; which is a CON of 15/270,469, filed on 09/20/2016, now US Patent 9,657,282; which is a CON of 15/156,829, filed on 05/17/2016, now US Patent 9,487,768; which is a CON of 14/735,603, filed on 06/10/2015, now US Patent 9,376,669; which is a CON of 14/701,199, filed on 04/30/2015, now US Patent 9,447,395; which is a CON of PCT/US2013/068118, filed on 11/01/2013; which claims benefit of the provisional application 61/721,302, filed on 11/01/2012, the provisional application 61/785,404, filed on 03/14/2013, and the provisional application 61/842,874, filed on 07/03/2013.
currently amended claims are only entitled at best to the effective filing date of 07/03/2013 of the provisional application 61/842,874.  This is because there is no written support in any of the provisional applications 61/721,302 and 61/785,404 for the concept of using an artificial TAL effector comprising a DNA-binding domain comprising a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences comprises an amino acid sequence which is LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) for inserting a nucleic acid sequence into the AAVS1 locus of a human cell in vitro.

Terminal Disclaimer
The terminal disclaimer filed on 05/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/912,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn in light of currently amended independent claim 150. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 150, 152-153 and 155-158 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rebar (US 2013/0177983) in view of Gregory et al (US 8,313,925), Katzen et al (US 2013/0274129; IDS), Besman et al (US 8,129,348; IDS) and Hoerr et al (US 2010/0047261; IDS).  This is a new ground of rejection necessitated by Applicant’s amendment.
The instant claims are directed to an in vitro method for inserting a nucleic acid sequence into the AAVS1 locus of a human cell, comprising transfecting in vitro the cell with (i) a first nucleic acid encoding a nucleic acid sequence for insertion  and (ii) a second nucleic acid comprising a synthetic ribonucleic acid (RNA) encoding an artificial transcription activator-like (TAL) effector targeting the AAVS1 locus, wherein the artificial TAL effector comprises: (a) a DNA binding domain, and (b) a nuclease domain, wherein the DNA-binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences comprises an amino acid sequence which is LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74), E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SQ ID  into NO: 671); to result in insertion of the nucleic acid sequence into the AAVS1 locus.  Due to the open language of the term “comprises”, the TAL effector repeat sequence may contain additional amino acid sequences of any length at the N- and/or C- termini of SEQ ID NO: 74.   
Rebar already disclosed a method for targeted insertion and subsequent expression of a transgene from a safe-harbor locus (e.g., an albumin gene, AAVS1, CCR5, HPRT or Rosa locus) in a genome of a eukaryotic, mammalian or human cell or cell line (e.g., liver cells, mucosal cells, blood cells, stem cells, T-cells) using a ZFN or a TALEN that binds to target site in a region of interest (e.g., AAVS1 or albumin gene) in a genome, wherein the ZFN or the TALEN comprises one or more engineered zinc-finger binding domains or TALE DNA binding domains, respectively, and a nuclease cleavage domain or cleavage half-domain derived from a Type IIS restriction endonuclease (e.g., FokI) and an exogenous polynucleotide donor sequence (e.g., a transgene) that is inserted into the safe-harbor locus following targeted double-stranded cleavage with the ZFN and/or TALEN (Abstract; Summary; particularly paragraphs [0016]-[0024], [0026], [0028]-[0030], [0092]-[0093], [0109], [0159]; and Examples 1-8).  Rebar stated clearly “In another aspect, described herein is a polynucleotide encoding one or more ZFNs and/or TALENs described herein.  The polynucleotide may be, for example, mRNA.  In some aspects, the mRNA may be chemically modified (See e.g. Kormann et al, (2011) Nature Biotechnology 29(2):154-157).  In another aspect, described herein is a ZFN and/or TALEN expression vector comprising a polynucleotide 
Rebar did not teach specifically an in vitro method for inserting a nucleic acid sequence into the AAVS1 locus of a human cell using a synthetic RNA encoding a TALEN, wherein the DNA-binding domain of the TALEN comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequence comprises an amino acid sequence which is LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74), wherein “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SQ ID NO: 671).
At the effective filing date of the present application (07/03/2013), Gregory et al already disclosed at least a composition comprising DNA-binding proteins comprising one or more TALE (transcription activator-like effector)-repeat units fused to functional protein domains to form engineered nucleases (TALENs), engineered transcription factors, engineered recombinases or transposases for genetic modification and regulation of expression status of endogenous genes; as well as a composition comprising a polynucleotide encoding the same DNA-binding proteins (e.g., engineered TALENs or TALE-fusion proteins), including one in which the polynucleotide is in the form of mRNA (see at least Summary of the Invention; particularly col. 4, line 27 continues to line 56 of col. 5; col. 9, line 57 continues to line 8 of col. 10).   Gregory et al stated “The TALE repeat unit may be a wild-type domain isolated from Xanthomonas, Ralstonia or another related bacteria and/or may be engineered in some manner (e.g., may be non-naturally occurring).  In certain embodiments, at least one TALE repeat unit is engineered (e.g., non-naturally occurring, atypical, codon optimized, combinations thereof, etc.).  In certain embodiments, one or more amino acids in the TALE repeat domain (e.g., an RVD within one of the TALE repeats) are altered such that the domain binds to a selected target sequence (typically different from the target sequence bound by a naturally occurring TALE binding domain)....In some embodiments; at least one TALE repeat unit is modified at 1 or more of the amino acids at positions 2, 3, 4, 11, 12, 13, 21, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34 or 35 within one TALE repeat unit” (col. 2, line 58 continues to line 8 of col. 5); “The nuclease domain may be naturally occurring or may be engineered or non-naturally occurring.  In some embodiments, the nuclease domain is derived from a Type IIS nuclease (e.g., FokI)…In some aspects of the invention, a single TALEN protein is used by itself to induce a double strand break in a target DNA, while in others, the TALEN is used as part of a pair of nucleases. In some embodiments, the pair comprises two TALENs comprising FokI half domains, wherein the pairing of the FokI half domains is required to achieve DNA cleavage, while in other cases the TALEN protein is used in combination with a zinc-finger nuclease wherein pairing of the two FokI cleavage domains is required to achieve DNA cleavage…In some embodiments, the FokI domains are able to form homodimers, and in other instances, heterodimerization of two non-identical FokI cleavage domains from each member of the TALEN pair is required for 34-residue TALE-repeat unit having the sequence of LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG (see at least Figure 22 and col. 29, line 15 continues to line 32 of col. 30).  This 34-residue TALE-repeat unit differs from the at least one of the TALE repeat sequences comprising the recited 36-residue amino acid sequence in the substitution of the amino acids 33-34 HG with GHGG.
Additionally, Katzen et al also disclosed compositions and methods for designing and producing functional DNA binding effector molecules, including TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length (e.g., from about 30 and to about 38 amino acids, from about 30 to about 37 amino acids, from about 30 to about 36 amino acids in length) and share at least 60% identity to the 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG (see at least the Abstract; Summary of the Invention; particularly paragraphs 30, 33, 37-38, 95, 102, 243-262; Fig. 30 and Table 5).  Katzen et al stated “Some of the amino acids in particular positions of TABLE 5 are well conserved and others are much less conserved.  As examples, amino acid positions 1, 6, 7, 9, 10, 14, 15, 17, 18, 19, and 29 are well conserved….Further, amino acids with exhibiting low conservation include positions 2, 4, 8, 16, 20, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34 and 35, with amino acids positions 34 and 35 optionally being deleted” (paragraph 250). 
Moreover, at the effective filing date of the present application Besman et al already taught biologically active protein conjugates comprising a biologically active polypeptide coupled via a peptide bond to a polypeptide comprising from 2 to about 500 units of a repeating peptide motif, wherein the biologically active protein conjugate exhibits a modified half-life (increased or decreased) compared to the intrinsic half-life of the unconjugated biologically active protein; and wherein the peptide motif comprises 3-6 amino acid residues with exemplary peptide motifs having Glycine as the major constituent which include GHG, GHGG, GHGGG among others (see at least Abstract; Summary of the Invention; Table 2, particularly col. 37, third and fourth lines of Table 2; and Background of the Invention).
Furthermore, Hoerr et al already disclosed a pharmaceutical composition comprising a base-modified RNA coding for any therapeutic protein (e.g., growth factors or growth hormones such as insulin, erythropoietin, factors VIII and XI; antibodies or proteases; and antigenic proteins/peptides such as MART-1, MART-2, PSA, PSMA) for increasing the expression of the protein, wherein the base-modified RNA may contain at least 10% (e.g., 10%, 25%, 50%) of all RNA cytidine-5'-triphosphate nucleotides modified to base-modified cytidine nucleotides (e.g., 5-methylcytidine-5'-triphosphate) and/or at least 10% (e.g., 10%, 25%, 50%) of all guanosine-5’triphosphate nucleotides modified to base-modified guanosine nucleotides (e.g., 7-deazaguanosine-5'-tri’hosphate) and/or at least 10% (e.g., 10%, 25%, 50%) of all RNA uridine-5'-triphosphate nucleotides modified to base-modified uridine nucleotides (e.g., pseudouridine-5'-triphosphate, 5-methyluridine-5’-phosphate) (see at least Abstract; particularly paragraphs 19-56 and especially paragraphs 24, 30-33, 46, 54 and 56; paragraphs 77-81, 83, 86-90, 105-106 and 110).  Hoerr et al also noted several advantages of using RNA as a safer gene therapeutic agent relative to DNA, among which are:  (i) RNA does not involve the risk of being stably integrated into the genome of the transfected cell; (ii) RNA does not require viral sequences such as promoters for effective transcription; (iii) No anti-RNA antibodies have been detected (paragraph [0008]). 
 It would have been obvious for an ordinary skilled artisan to modify the teachings of Rebar by also using at least a synthetic RNA encoding a TALEN for inserting a nucleic acid sequence into the AAVS1 locus of a human cell in vitro, wherein the DNA-binding domain of the TALEN comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequence comprises the amino acid sequence LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG in which the amino acids HG at positions 33-34 have been replaced/substituted with 2 units of the repeating peptide motif of GHG or GHGG, as well as the synthetic RNA contains non-canonical nucleotides such as 5-methyluridine and/or 5-methylcytidine, in light of the teachings of Gregory et al, Katzen et al, Besman et al and Hoerr et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Gregory et al already disclosed at least an mRNA encoding a DNA-binding protein comprising one or more TALE (transcription activator-like effector)-repeat units fused to a functional nuclease domain to form an engineered TALEN for genetic modification and regulation of expression status of endogenous genes, along with the exemplary 34-residue TALE-repeat unit having the sequence of EQVVAIA SNIGGKQALETVQRLLPVLCQAHG in which at least the amino acids HG at positions 33-34 are amenable for modifications.  Similarly, Katzen et al also disclosed TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length and share at least 60% identity to the 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG in which at least amino acids at positions 2, 4, 8, 16, 20, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33 and 34 exhibit low conservation.  Since the amino acids HG at positions 33-34 in a TAL-repeat unit exhibit low conservation and amenable for modifications, an ordinary skilled artisan in the art would have been motivated to replace them with 2 units of the motif GHG or GHGG disclosed by Besman et al to modulate the half-life of an engineered TALEN containing at least a resulting engineered TAL-repeat unit of 38- and 40-amino acids in length, respectively, for insertion of a nucleic acid sequence into the human AAVS1 locus.  Moreover, an ordinary skilled artisan in the art would also have been motivated to utilize a synthetic RNA molecule encoding a TALEN for insertion of a nucleic acid sequence into the AAVS1 locus of a human cell in vitro because unlike a DNA vector, an RNA molecule is not dependent on transcription for expression of the encoded molecule in a cell and there is less risk for RNA to be stably integrated into the genome of a transfected cell potentially causing cancerous transformation as already noted by Hoerr et al.  Furthermore, an ordinary skilled artisan would also have been motivated to incorporate non-canonical nucleotides such as 5-methycytidine and 5-methyuridine into the synthetic RNA molecule encoding a TALEN to enhance the expression of encoded protein as taught by Hoerr et al.   

	The modified method resulting from the combined teachings of Rebar, Gregory et al, Katzen et al, Besman et al and Hoerr et al as set forth above are indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 151 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rebar (US 2013/0177983) in view of Gregory et al (US 8,313,925), Katzen et al (US 2013/0274129; IDS), Besman et al (US 8,129,348; IDS) and Hoerr et al (US 2010/0047261; IDS) as applied to claims 150, 152-153 and 155-158 above, and further in view of DeKelver et al (US 9,045,763).
The combined teachings of Rebar, Gregory et al, Katzen et al, Besman et al and Hoerr et al were already presented above.  However, none of the cited references teaches specifically that the artificial TAL effector targets one of more the recited SEQ ID NO: 629 and SEQ ID NO: 630.
At the effective filing date of the present application (07/03/2013), DeKelver et al already taught linear donor molecules comprising homology arms of 50-750 base pairs (e.g., 50-100 base pairs) flanking one or more sequences of interest to be used in methods for integration of an exogenous sequence into a specified region of interest in the genome of a cell, including introducing donor molecules into the PP1R12C (AAVS1 locus) with AAVS1-targeted ZFNs; and using the synthetic primer AAV-50R of SEQ ID NO: 6 comprising the sequence of nucleotides 24-43 that is 100% identical to SEQ ID NO: 630 of the present application and the synthetic primer AAV-50F of SEQ ID NO: 5 comprising the sequence of nucleotides 21-40 that is 100% identical to SEQ ID NO: 629 of the present application in a PCR assay to show modification of the AAVS1 locus with donor constructs containing 50, 75 and 100 base pair homology arms to AAVS1 locus (Abstract; Figures 6-7; Table 1; and attached sequence searches). 
Accordingly, it would have been obvious at the effective filing date of the present application for an ordinary skill in the art to further modify the combined teachings of Rebar, Gregory et al, Katzen et al, Besman et al and Hoerr et al by also selecting one or more of SEQ ID NO: 629 and SEQ ID NO: 630 to be targeted by a TALEN in a method for targeted insertion of a transgene in the AAVS1 safe-harbor locus in the genome of a human cell, in light of the teachings of DeKelver et al as presented above. 
An ordinary skill in the art would have been motivated to carry out the above modification because DeKelver et al already taught successfully using the synthetic primer AAV-50R of SEQ ID NO: 6 comprising the sequence of nucleotides 24-43 that is 100% identical to SEQ ID NO: 630 of the present application and the synthetic primer AAV-50F of SEQ ID NO: 5 comprising the sequence of nucleotides 21-40 that is 100% identical to SEQ ID NO: 629 of the present application in a PCR assay to show modification of the AAVS1 locus with donor constructs containing 50, 75 and 100 base pair homology arms to AAVS1 locus.

The modified method resulting from the combined teachings of Rebar, Gregory et al, Katzen et al, Besman et al, Hoerr et al and DeKelver et al as presented above is indistinguishable and encompassed by a method for inserting a nucleic acid sequence into the AAVS1 locus of a human cell of the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                       

Sequence 222, 
Patent No. 8313925

Alignment Scores:
Length:                 1014   
Score:                  1031.00        Matches:       196    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     19             Gaps:          0      



Qy          1 GlnLeuValLysSerGluLeuGluGluLysLysSerGluLeuArgHisLysLeuLysTyr 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        420 CAGCTGGTGAAGAGCGAGCTGGAGGAGAAGAAGTCCGAGCTGCGGCACAAGCTGAAGTAC 479

Qy         21 ValProHisGluTyrIleGluLeuIleGluIleAlaArgAsnSerThrGlnAspArgIle 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        480 GTGCCCCACGAGTACATCGAGCTGATCGAGATCGCCAGGAACAGCACCCAGGACCGCATC 539

Qy         41 LeuGluMetLysValMetGluPhePheMetLysValTyrGlyTyrArgGlyLysHisLeu 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        540 CTGGAGATGAAGGTGATGGAGTTCTTCATGAAGGTGTACGGCTACAGGGGAAAGCACCTG 599

Qy         61 GlyGlySerArgLysProAspGlyAlaIleTyrThrValGlySerProIleAspTyrGly 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        600 GGCGGAAGCAGAAAGCCTGACGGCGCCATCTATACAGTGGGCAGCCCCATCGATTACGGC 659

Qy         81 ValIleValAspThrLysAlaTyrSerGlyGlyTyrAsnLeuProIleGlyGlnAlaAsp 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        660 GTGATCGTGGACACAAAGGCCTACAGCGGCGGCTACAATCTGCCTATCGGCCAGGCCGAC 719

Qy        101 GluMetGlnArgTyrValGluGluAsnGlnThrArgAsnLysHisIleAsnProAsnGlu 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        720 GAGATGCAGAGATACGTGGAGGAGAACCAGACCCGGAATAAGCACATCAACCCCAACGAG 779

Qy        121 TrpTrpLysValTyrProSerSerValThrGluPheLysPheLeuPheValSerGlyHis 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        780 TGGTGGAAGGTGTACCCTAGCAGCGTGACCGAGTTCAAGTTCCTGTTCGTGAGCGGCCAC 839

Qy        141 PheLysGlyAsnTyrLysAlaGlnLeuThrArgLeuAsnHisIleThrAsnCysAsnGly 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        840 TTCAAGGGCAACTACAAGGCCCAGCTGACCAGGCTGAACCACATCACCAACTGCAATGGC 899

Qy        161 AlaValLeuSerValGluGluLeuLeuIleGlyGlyGluMetIleLysAlaGlyThrLeu 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        900 GCCGTGCTGAGCGTGGAGGAGCTGCTGATCGGCGGCGAGATGATCAAAGCCGGCACCCTG 959

Qy        181 ThrLeuGluGluValArgArgLysPheAsnAsnGlyGluIleAsnPhe 196
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        960 ACACTGGAGGAGGTGCGGCGCAAGTTCAACAACGGCGAGATCAACTTC 1007

Sequence 6, 
Patent No. 9045763


Synthetic primer AAV-50R

  Query Match             100.0%;  Score 20;  DB 23;  Length 50;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 TTTTCTGTCACCAATCCTGT 20
              ||||||||||||||||||||
Db         24 TTTTCTGTCACCAATCCTGT 43





Sequence 5, 
Patent No. 9045763

Synthetic primer AAV-50F


  Query Match             100.0%;  Score 20;  DB 23;  Length 50;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTATCTGTCCCCTCCACCCC 20
              ||||||||||||||||||||
Db         21 TTATCTGTCCCCTCCACCCC 40